Case 3:18-cv-00226-M-BN Document 29 Filed 04/12/21         Page 1 of 3 PageID 2246



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

TIWIAN LAQUINN SKIEF,                     §
TDCJ No. 1769917,                         §
                                          §
             Petitioner,                  §
                                          §
V.                                        §         No. 3:18-cv-226-M
                                          §
DIRECTOR, TDCJ-CID,                       §
                                          §
             Respondent.                  §

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE
JUDGE, DENYING NEW MOTIONS UNDER RULES 52 AND 59, AND DENYING
                A CERTIFICATE OF APPEALABILITY

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case that the Court should deny Petitioner Tiwian Laquinn

Skief’s motions under Federal Rules of Civil Procedure 52(b) and 59(e). See Dkt. No.

25.   An objection was filed by Petitioner [Dkt. No. 28]. The District Court reviewed

de novo those portions of the proposed Findings, Conclusions, and Recommendation

to which objection was made, and reviewed the remaining proposed Findings,

Conclusions, and Recommendation for plain error. Finding no error, the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

       The Court therefore DENIES Petitioner’s motions [Dkt. Nos. 23 & 24],

construed as requesting relief under Rule 59(e).



                                          1
Case 3:18-cv-00226-M-BN Document 29 Filed 04/12/21           Page 2 of 3 PageID 2247



      And, although the Court previously denied a certificate of appealability (COA)

as to the denial of Petitioner’s pro se 28 U.S.C. § 2254 application for a writ of habeas

corpus, insofar as a COA “is required to appeal the denial of a Rule 59(e) motion in a

habeas case,” Mitchell v. Davis, 669 F. App’x 284, 284 (5th Cir. 2016) (per curiam)

(citing Ochoa Canales v. Quarterman, 507 F.3d 884, 887-88 (5th Cir. 2007)),

considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings,

and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability as to its

denial of Petitioner’s motions [Dkt. Nos. 23 & 24].

      The Court adopts and incorporates by reference the Magistrate Judge’s

Findings, Conclusions, and Recommendations filed in this case [Dkt. Nos. 16 & 25]

in support of its finding that Petitioner has failed to show that reasonable jurists

would find “it debatable whether the petition states a valid claim of the denial of a

constitutional right” or “debatable whether [this Court] was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

      Defendant has filed new motions under Rules 52 and 59 and those are denied

for the same reasons the original motions are being denied.

      But, if Petitioner elects to file a notice of appeal, he must either pay the $505

appellate filing fee or move for leave to appeal in forma pauperis.




                                           2
Case 3:18-cv-00226-M-BN Document 29 Filed 04/12/21   Page 3 of 3 PageID 2248




     SO ORDERED this 12th day of April, 2021.




                                     3
